FILED
                             NOT FOR PUBLICATION                            NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEVONNE MICHAEL LEE,                             No. 11-55871

               Plaintiff - Appellant,            D.C. No. 5:09-cv-02161-MMM-
                                                 PLA
  v.

JESUS FERNANDEZ, M.D.,                           MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Federal prisoner Devonne Michael Lee appeals pro se from the district

court’s judgment dismissing his action brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. §1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Lee’s action because Lee failed to

allege facts in his sixth amended complaint sufficient to demonstrate that

defendant’s actions manifested deliberate indifference. See Toguchi v. Chung, 391

F.3d 1051, 1058, 1060 (9th Cir. 2004) (prison officials act with deliberate

indifference only if they know of and disregard an excessive risk to a prisoner’s

health, and a showing of medical malpractice or negligence is insufficient to

establish an Eighth Amendment violation).

      AFFIRMED.




                                          2                                     11-55871